Filed 9/27/22 In re C.H. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 In re C.H. et al., Persons Coming Under the Juvenile                                   C094526, C094626
 Court Law.

 BUTTE COUNTY DEPARTMENT OF                                                      (Super. Ct. Nos. 20DP00001,
 EMPLOYMENT AND SOCIAL SERVICES,                                                   20DP00002, 20DP00003,
                                                                                         20DP00004)
                    Plaintiff and Respondent,

           v.

 T.S.,

                    Defendant and Appellant.




         T.S., mother of the minors (mother), appeals from the juvenile court’s orders
terminating parental rights and freeing the minors for adoption. (Welf. & Inst. Code,
§§ 366.26, 395.)1 Mother claims the juvenile court erred in finding the beneficial


1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
parental relationship exception to adoption did not apply. We conclude mother forfeited
her challenge but in any event there was no miscarriage of justice. We will affirm the
juvenile court’s orders.
                                    BACKGROUND
       During the relevant time period, mother’s children included Ch. (one month old),
Ca. (three years old), Co. (four years old), and C.N. (12 years old) (the minors). Mother
experienced domestic violence at the hands of the minors’ father, C.H., Sr. (father), even
though criminal protective orders were in place.
       Mother and the minors came to the attention of the Butte County Department of
Employment and Social Services (Department) when mother gave birth to the youngest
minor and the newborn’s lab results were positive for methamphetamine and
amphetamine. Mother left the hospital with the minor against medical advice and
without any money for food or transportation. Social Worker Natasha Chronister and
several law enforcement officers went to mother’s residence. Mother denied having used
methamphetamine more than once during her pregnancy and refused to drug test. She
became irate and aggressive toward Chronister and the officers and was eventually
arrested. The minors were detained. Later that day, mother tested positive for
methamphetamine. The Department’s attempts to locate father were unsuccessful.
       On January 2, 2020, the Department filed dependency petitions on behalf of each
of the four minors pursuant to section 300, subdivisions (b) and (g). The petitions alleged
mother failed to protect the minors based on her substance abuse and the domestic
violence perpetrated against her by father. The juvenile court ordered the minors
detained and subsequently sustained the petitions, declaring the minors dependents of the
juvenile court.
       According to the disposition report, the minors were placed with the paternal
grandmother as an emergency placement. Father was in custody on domestic violence
charges and mother had been arrested in February 2020 for obstructing a public officer.

                                             2
Both parents repeatedly failed to abide by the domestic violence restraining order in
place, continually failed to drug test, and failed to participate in substance abuse,
domestic violence, or mental health services.
       In May 2020, the juvenile court ordered the Department to provide the parents
with reunification services. As of October 2020, however, the Department was
recommending termination of services due to the parents’ concerning behaviors and lack
of participation and progress. In particular, mother was dropped from the nurturing
parent program because of lack of attendance, she was closed out of her outpatient drug
treatment program due to her disruptive behavior, she failed to reengage in any outpatient
drug treatment program, she either failed to appear for scheduled drug tests or tested
positive for methamphetamine and cocaine, and she did not begin counseling. It was
reported that mother was argumentative with Department staff, threatened staff members
and their families, and attempted to sabotage the minors’ placement. The Department
further reported that all four minors had made significant behavioral progress and
developed a strong connection with their caregiver (their paternal grandmother), who was
willing to provide permanency for all four children through adoption.
       The juvenile court found the parents made minimal progress, terminated
reunification services to the parents, and set the matter for a section 366.26 hearing.
       The Department’s section 366.26 report stated the minors continued to make
behavioral progress and thrive in the care of their paternal grandmother, with whom they
felt safe. The minors and mother had weekly supervised visits in person. The
Department recommended that the juvenile court terminate parental rights and free the
minors for adoption by the paternal grandmother.
       At the section 366.26 hearing, the then 13-year-old minor, C.N., testified outside
the presence of mother -- father did not attend the hearing -- that she felt safe with and
wanted to be adopted by her paternal grandmother and she wanted the plan to be
permanent. Weekly visits with mother were going “okay,” but C.N. wanted to decrease

                                              3
visits to once a month so there would be less stress on her and her siblings. She felt there
should be no visits between mother and the other three minors because mother was “not
happy” and was “doing bad things.” C.N. testified she would be “sad” if she were cut off
totally from mother after being adopted, but she did not believe the paternal grandmother
would sever the relationship. She understood that adoption would mean that her mother’s
rights would be terminated, and she did not believe her siblings’ relationships with
mother would be destroyed if they were adopted.
       Adoptability expert Lenette Dornon testified that, although there was a significant
reciprocal relationship between mother and the minors, the benefit of adoption
outweighed maintaining that relationship, and adoption was in the minors’ best interests.
Dornan testified the minors also had a significant reciprocal relationship with the paternal
grandmother, they had been stable in their placement with the paternal grandmother for
nearly 18 months, and they were all showing signs of significant behavioral progress.
       Mother objected to the minors’ placement with the paternal grandmother,
preferring that they be placed with the maternal grandmother. She believed the paternal
grandmother would attempt to prohibit contact with the minors and keep them from her.
Mother asked that the juvenile court order a permanent plan of legal guardianship instead
of adoption.
       The juvenile court found the minors adoptable, terminated parental rights, and
identified adoption as the permanent plan.
                                       DISCUSSION
       Mother contends the juvenile court erred in finding the beneficial parental
relationship exception to adoption did not apply.
       At the section 366.26 selection and implementation hearing, a juvenile court must
choose one of the several “ ‘possible alternative permanent plans for a minor child. . . .
The permanent plan preferred by the Legislature is adoption. [Citation.]’ [Citation.] If
the court finds the child is adoptable, it must terminate parental rights absent

                                              4
circumstances under which it would be detrimental to the child.” (In re Ronell A. (1996)
44 Cal.App.4th 1352, 1368, italics omitted.) There are only limited circumstances that
permit the court to find a “compelling reason for determining that termination [of
parental rights] would be detrimental to the child.” (§ 366.26, subd. (c)(1)(B).) Such
circumstances include the beneficial parental relationship exception, applicable when the
parents have maintained regular visitation and contact with the child, the child would
benefit from continuing the relationship, and termination of parental rights would be
detrimental to the child. (§ 366.26, subd. (c)(1)(B)(i); In re Caden C. (2021) 11 Cal.5th
614, 629 (Caden C.).) The party claiming the exception has the burden of establishing
the existence of relevant circumstances. (Caden C., at pp. 636-637; In re Melvin A.
(2000) 82 Cal.App.4th 1243, 1252; Cal. Rules of Court, rule 5.725(d)(2).)
       The beneficial parental relationship exception to adoption “must be examined on a
case-by-case basis, taking into account the many variables which affect a parent/child
bond. The age of the child, the portion of the child’s life spent in the parent’s custody,
the ‘positive’ or ‘negative’ effect of interaction between parent and child, and the child’s
particular needs are some of the variables which logically affect a parent/child bond.”
(In re Autumn H. (1994) 27 Cal.App.4th 567, 576.) The factual predicates of the
exception must be supported by substantial evidence, but the juvenile court exercises its
discretion in weighing that evidence and determining detriment. (Caden C., supra,
11 Cal.5th at pp. 639-640.) We do not substitute our judgment for that of the juvenile
court as to what is in the child’s best interests. (Id. at pp. 640-641.)
       Mother contends the Department failed to report on the amount and nature of any
contact between the minors and their parents and other members of their extended family
pursuant to sections 366.21, subdivision (i)(1)(B) and 366.22, subdivision (c)(1)(B). The
Department counters that mother forfeited her challenge because she did not assert it in
the juvenile court. Mother replies that we should nevertheless exercise our discretion to
address the challenge because it involves an important issue and a question of law. (In re

                                               5
Abram L. (2013) 219 Cal.App.4th 452, 462; In re S.B. (2004) 32 Cal.4th 1287, 1293-
1294.)
         Mother was present at the section 366.26 hearing, addressed the juvenile court,
and cross-examined the adoptions specialist. But in the juvenile court she did not
challenge the adequacy of the adoption assessment or the section 366.26 report, and she
did not object to the juvenile court’s reliance on those documents. Accordingly, she
forfeited her contention on appeal. (See In re Aaron B. (1996) 46 Cal.App.4th 843, 846
[failure to object to adequacy of adoption assessment]; In re Crystal J. (1993)
12 Cal.App.4th 407, 411-412 [failure to object to inadequacy of adoption assessment]; In
re Dakota S. (2000) 85 Cal.App.4th 494, 502 [failure to object to lack of preliminary
assessment of prospective guardian]; In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1339
[failure to object to lack of bonding study]; In re M.V. (2014) 225 Cal.App.4th 1495,
1508-1509 [failure to object to timeliness of § 241.1 assessment].)
         In any event, there was no miscarriage of justice because the juvenile court had
sufficient information to determine that the beneficial parental relationship exception did
not apply. (In re Dakota S., supra, 85 Cal.App.4th at pp. 502-503; §§ 366.21,
subd. (i)(1)(B), 366.26, subd. (c)(1)(B).) On the first element, the Department reported
that mother generally visited the minors once per week. But on the second and third
elements, the adoptions specialist testified that although the minors had a significant
reciprocal relationship with mother, the benefits of adoption outweighed the benefits of
maintaining that relationship. She added that adoption was in the minors’ best interests
because they also had a significant reciprocal relationship with the paternal grandmother,
they had been stable in her care for nearly 18 months, and they had made significant
progress in key areas of concern. The specialist opined that it would not be detrimental
to the minors to sever their relationship with mother.
                                       DISPOSITION
         The juvenile court’s orders are affirmed.

                                              6
                            /S/
                         MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
BOULWARE EURIE, J.




                     7